Epitomized Statement
This case comes before the Supreme Court on a motion to certify. This was an action by the Tax Commission of Ohio to recover taxes on certain bonds and stocks belonging to Ellerhorst, deceased. Ellerhorst at the time of his death was a resident of Bellevue, Campbell County, Kentucky. However, during his life time he had been engaged in *669business in Cincinnati, and in connection with the same business he owned certain real estate. The deceased had a safe deposit box in the Central Trust Co. in Cincinnati. When this box was opened there were found certain shares of stock in Ohio corporations, shares of stock in foreign corporations, also U. S. Liberty Bonds and bonds of Clebourne, Texas. He also had a bank account with the Security Savings Bank & Trust Co. An application was made in the Probate Court to determine the inheritance tax. Counsel for the executrices agreed that the real estate, the machinery, the stock of Ohio corporations and the bank account are properly taxable under the Ohio Inheritance Tax Laws.
Attorneys — Charles S. Bell, . Cincinnati, Charles C. Crabbe, Atty. Gen., Columbus, and Charles W. Baker, Jr., Cincinnati, for Cassidy et al; Bettinger, Schmidt & Kreis, Cincinnati, for Ellenhorst.
The Probate Court held that all the property found in his safe deposit box was taxable. The Common Pleasi sustained the Phobate Court in part and reversed in part. The Common Pleas held that the United States bonds, the bonds of Clebourne, Texas, and the stock in foreign corporations found in the safe deposit box were not taxable under the laws of Ohio. Error was prosecuted to the Court of Appeals. In affirming the judgment of the Common Pleas, the Court of Appeals held that the United States government bonds, the bonds of Clebourne, Texas, and the stock of foreign corporations found in the safety deposit box of Cincinnati were not taxable under 5332 or 5331 GC., or any other statutory prevision in this state. The Tax Comimission then filed a motion to certifv in the Supreme Court. The principal and only question is:
1. Are stocks and bonds of foreign corporations belonging to a non-resident found in a safe deposit box in this state taxable under the Inheritance Laws of the State of Ohio?